Citation Nr: 1618357	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for vitreous floaters of the right eye.
 
3.  Entitlement to an initial compensable disability rating for right hip sciatica.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2007.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for bilateral hearing loss and vitreous floaters of the right eye.  The rating decision also granted service connection for right hip sciatica, and assigned an initial noncompensable (0 percent) disability rating.  The Veteran then perfected a timely appeal of these issues.

In September 2011, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  The Board previously remanded these matters in March 2013.

During the pendency of the appeal, the RO issued an August 2012 rating decision granting a higher 20 percent rating for the Veteran's right hip sciatica, effective September 21, 2011.  As that increase did not represent a full grant of benefits sought, the increased rating claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for tinnitus has been raised by the record in a September 2013 statement.  However, that issue has not yet been adjudicated by the AOJ and, therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.

The issues of entitlement to an increased rating for right hip sciatica and service connection for left ear hearing loss and right eye vitreous floaters are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A right ear hearing loss disability for VA purposes was first shown in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

If a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case 38 U.S.C.A. § 1153  applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2014); see also 38 C.F.R. § 3.306  (2008); Jensen, 19 F.3d at 1417.

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran seeks entitlement to service connection for hearing loss which he alleges is due to noise exposure in service.  Specifically, he asserts noise exposure from generators, the motor pool, and from weapons fire while deployed to Iraq.  

As an initial matter, the Board notes that the Veteran was shown by audiometric testing in June 2004 to have entered into his period of active duty with some degree of right ear hearing loss.  In this regard, audiometric testing at that time showed right ear pure tone thresholds of 20 decibels or higher from 2000-6000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).  However, hearing loss was not noted as a defect, and those findings did not constitute a pre-existing hearing disability for VA purposes.  38 C.F.R. § 3.385.

The Veteran's DD Form 214 shows a military occupational specialty of power generator equipment repairer, as well as service in Iraq in an imminent danger area.  Additionally, service treatment records document in-service noise exposure noted in conjunction with hearing conservation testing, as well as the Veteran's reports that he was exposed to blasts while deployed.  Thus, the Board finds the Veteran's reports of noise exposure in service to be consistent with circumstances of his service and supported by available service records.  Therefore, exposure to acoustic trauma in service is conceded.
 
Service treatment records further show that audiometric testing in January 2005, September 2006, and June 2007, revealed a hearing loss disability for VA purposes in the right ear.  Specifically, each audiogram revealed a right ear pure tone threshold of 40 decibels at either 3000 Hertz or 4000 Hertz.  Thus, for the right ear, a hearing disability for VA purposes was first shown in service.  38 C.F.R. § 3.385.  Indeed, mild sensorineural hearing loss was specifically noted on the June 2007 examination for purposes of separation.  Moreover, post-service VA examinations in February 2008 and July 2013 show a current hearing loss disability for VA purposes.

The Board is cognizant of the July 2013 VA examiner's opinion that the Veteran's hearing loss was not aggravated in service because there was no significant shift in threshold documented throughout his service.  However, as noted, while some hearing loss may have been noted in June 2004, prior to entry into active duty, a right ear hearing loss disability for VA purposes was first shown in service, and has continued to the present.  Furthermore, the Board notes that the history documented by the July 2013 VA examiner appears to be incomplete or inaccurate.  For example, the examiner noted that the Veteran denied tinnitus on a post deployment questionnaire in September 2006 and, in the tinnitus section, found "there is no evidence of any acoustic trauma [a]ffecting his hearing sensitivity while in the Army."  However, on an April 2007 TBI questionnaire in service, the Veteran reported two injuries from blasts during his deployment and reported current ringing in his ears.  Thus, he did report tinnitus during service, as well as exposure to blasts during his deployment, and such evidence calls into question the adequacy of the July 2013 opinion.

To the extent that a February 2008 VA contract examiner also offered a negative opinion, the Board finds that opinion to be outweighed by the objective evidence of a right ear hearing loss for VA purposes that was first shown in service and has continued to the present.

Therefore, resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for right ear hearing loss are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

A review of the record reveals that remand is necessary for further development of the Veteran's claims for an increased initial rating for his right hip sciatica and service connection for left ear hearing loss and right eye vitreous floaters.

Regarding the right hip sciatica, the Veteran testified during his November 2011 Board hearing and reported during VA treatment as recent as July 2013 that he has received private treatment for his sciatica.  However, there are no private treatment records dated after 2011.  Additionally, ongoing VA treatment records show complaints related to right sciatica, but no VA records dated after July 2013 have been associated with the claims file.  Therefore, remand is necessary to obtain all relevant outstanding treatment records.  Furthermore, notwithstanding a January 2013 VA general medical examination, the Veteran was last afforded a VA examination to specifically evaluate his sciatic condition in July 2012, over three years ago.  Therefore, he should be provided a new examination on remand.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Next, regarding the left ear hearing loss, the Board finds that a new audiological examination is necessary given the questionable reliability of the July 2013 VA opinion as discussed in the decision above, as well as a question as to whether the Veteran actually has a left ear hearing loss disability for VA purposes.  In this regard, service treatment records show some degree of left ear hearing loss, including upon entrance into service, but do not show a hearing loss disability under 38 C.F.R. § 3.385.  Similarly, the most recent July 2013 VA examination does not show a current left ear hearing loss for VA purposes.  A prior February 2008 VA contract examination does appear to show left ear hearing loss under 38 C.F.R. § 3.385 based on pure tone thresholds of 26 decibels or higher from 2000-4000 Hertz; however, the Veteran through his service representative challenged the adequacy of that examination during his Board hearing.  Given the conflicting evidence, the Board finds that a new examination and opinion are warranted.

Finally, regarding the right eye vitreous floaters service connection claim, the Board finds that an addendum opinion is necessary.  The RO denied the claim in an April 2008 rating decision based on a finding that the diagnosed right eye vitreous floaters shown in the record are not a disability, but rather considered "a normal part of an aging eye, [and] do not cause any permanent damage to an eye or vision..."  However, a February 2008 VA contract examination report suggest that the Veteran is too young to be experiencing posterior vitreous detachment.  Furthermore, in July 2013, a VA examiner diagnosed "inf retinal whitening with drusen" and noted that the condition increases the risk of floaters.  However, the examiner did not opine whether that underlying condition is related to or first manifested in service.  Nor did the examiner complete much of the report.  Moreover, contrary to the July 2013 examiner's conclusion that the Veteran's floaters are not "attributable in any way to his service," the Board points out that the Veteran first presented with complaints of and was diagnosed with vitreous floaters in service around October 2006, and in July 2007 was assessed with posterior vitreous detachment.  However, no VA examiner has diagnosed PVD.  Therefore, a new examination and opinion are necessary to reconcile the foregoing conflicting information.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for his right hip sciatica, hearing loss, and right eye vitreous floaters.  After securing any necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the file.  If any requested records are not available, the Veteran should be notified of such.

Obtain relevant VA treatment records dated from July 2013 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2.  Schedule the Veteran for a VA neurological examination to determine the current severity of his right hip sciatica.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail.

3.  Schedule the Veteran for a VA audiological examination to determine whether the Veteran has a left ear hearing disability and if so, to obtain an opinion related to his left ear hearing loss.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's hearing loss should be reported. 

After reviewing the claims file and examining the Veteran, for any left ear hearing loss found, the examiner should provide the following:

a.  Did left ear hearing loss preexist service based on the June 2004 audiometric findings?

b.  For preexisting left ear hearing loss found, please opine whether the pre-existing left ear hearing loss permanently worsened during service, as opposed to a temporary exacerbation of hearing loss.  Please explain why or why not.

In responding to this question, please address any increased decibel loss shown on subsequent examinations, including the June 2007 discharge examination, when compared to the June 2004 entrance examination.  Are such changes within normal variance or do they reflect an actual worsening at those frequencies since entrance? Please explain why.

c.  If the Veteran had a pre-existing left ear hearing loss that did increase in severity while he was in service, was that worsening undebatably due to natural progression of the hearing loss? Please explain why or why not. 

d.  If the Veteran's left ear hearing loss did not preexist service, is it at least as likely as not (50% or greater probability) that the Veteran's current left ear hearing loss had its onset during service? Please explain why or why not, to include discussion of any threshold shifts. 

e.  If the Veteran's left ear hearing loss did not begin in service, is the current left ear hearing loss etiologically related to the noise exposure during service?  Please explain why or why not.  

4.  Schedule the Veteran for an eye examination.  The entire electronic claims file should be reviewed.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's vitreous floaters should be reported.  Following examination of the Veteran and review of the record, the examiner should provide the following:

a.  Identify all current right eye disabilities associated with vitreous floaters, to include posterior vitreous detachment, if appropriate.

b.  If no underlying pathology for the vitreous floaters is found, please state whether vitreous floaters constitute a diagnosable disability? 

c.  If so, are the Veteran's vitreous floaters a congenital condition or developmental defect?  Please explain why or why not.  In doing so, please address the February 2008 examiner's reference to the Veteran's young age when discussing his vitreous floaters and posterior vitreous detachment.

d.  For any right eye disability found, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the current disability had its onset during service or is otherwise medically related to service, to include the onset of right eye vitreous floaters.

A rationale for all opinions should be set forth.

5. After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal. If any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


